                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,
  Plaintiff,
                                                      CRIMINAL NO. 17-514 (JAG)

                           v.

  JUAN JOSE PAGAN-BETANCOURT,
  Defendant.


            UNITED STATES OF AMERICA’S SENTENCING MEMORANDUM

TO THE HONORABLE COURT:

       COMES NOW the United States of America through its undersigned attorneys, and very

respectfully states, alleges and prays as follows:

                                    I.      INTRODUCTION

       1.    On August 13, 2017, a Grand Jury indicted Juan Jose Pagan-Betancourt (hereafter,

“Defendant”) for possession of a machine gun in violation of 18 U.S.C. § 922(o).

       2.    On June 27, 2018, Defendant pled guilty to the single Count in the Indictment

pursuant to a straight plea. (Docket Entry No. 33). On September 26, 2018, the United States

Probation Office (USPO) issued the pre-sentence investigation report (PSR) in this case. (Docket

Entry No. 40).

       3.    For the reasons below, the United States respectfully submits that Defendant should

be sentenced to a total of 24 months of imprisonment. A sentence of 24 months will reflect the

seriousness of the offense, will promote respect for the law, will protect the public from further

crimes by Defendant, and will adequately address the issues of deterrence and punishment.
                               II.     FACTUAL BACKGROUND

       4.    On August 18, 2017, at approximately 8:20 p.m., officers from the Puerto Rico

Police Department in Carolina were conducting a preventive drive-by in the Catañito Public

Housing Project (PHP) in Carolina, Puerto Rico. After entering the PHP, PRPD officers went

towards a group of men standing at the corner of one of the buildings. As the PRPD officers were

approaching, immediately, one of the men who was the defendant Pagan-Betancourt ran away

between the buildings and a PRPD officer observed him carrying a firearm in his hand while

running. PRPD officers conducted a pursuit on foot and on motorcycles. While on pursuit, the

same PRPD officer who was chasing him on foot saw him throw the firearm in one of the corners

of the PHP. The defendant was later apprehended and arrested. A PRPD officer on foot recovered

the firearm from where he saw the defendant throw it. The defendant had on him a rose-gold LG

cellphone.

       5.    The firearm seized is a Glock 34, 9mm caliber, loaded with an extended ammunition

magazine of 19 rounds of 9mm ammunition with one in the chamber, serial number LWV158.

The firearm contains a clearly visible part known in the streets as a “chip” that modifies the firearm

to fire automatically more than one shot with the single pull of the trigger. On August 19, 2017,

HSI agents advised the defendant Pagan-Betancourt of his Miranda warnings. Before the

defendant requested an attorney present, he freely and voluntarily stated that he wanted to say that

he was student and that while running away from the police the firearm he was carrying fell.

                                     III.    ARGUMENT

       After United States v. Booker, 543 U.S. 220 (2005), sentencing involves a three-step

process. United States v. Davila-Gonzalez, 595 F.3d 42, 46 (1st Cir. 2010). First, the Court must


                                                  2
continue to calculate a defendant’s Guidelines sentence precisely as they would have before

Booker. Id. Second, the Court must formally rule on any departure request by any of the parties.

Id. Finally, the Court is required to consider the factors delineated in 18 U.S.C. § 3553(a) as well

as any other relevant considerations and determine what sentence, whether within, above, or

below the guideline sentencing range, appears appropriate. Id.

       Under 18 U.S.C. § 3553(a), sentencing courts must “impose a sentence sufficient, but not

greater than necessary” to comply with the purposes of sentencing. The relevant factors a

sentencing court should consider in determining an appropriate sentence are: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; (2) the need for

the sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and

to provide just punishment; to afford adequate deterrence; to protect the public; and to provide the

defendant with needed educational or vocational training or medical care; (3) the kinds of

sentences available; (4) the kinds of sentence and the sentencing range established by the

sentencing guidelines; (5) any pertinent policy statement; (6) the need to avoid unwarranted

sentencing disparities among defendants with similar records who have been found guilty of

similar conduct; and (7) the need to provide restitution to any victims of the offense. See 18 U.S.C.

§ 3553(a)(1)-(7).

       The United States agrees with the Probation Office’s analysis with respect to Defendant’s

Guideline Sentencing Range of 15 after calculating the corresponding base offense level for the

charge of conviction and applying a reduction for Defendant’s acceptance of responsibility. A

base offense level of 15 with a criminal history of I entails a sentence of 18 to 24 months of

imprisonment.


                                                  3
       It is undeniable that in Puerto Rico, crime far exceeds the known limits on the mainland

at this moment in time. Violent crimes and murders are occurring at all hours of the day, in any

place of the island, even on congested public highways, in shopping centers, and social events.

Sadly, there have been way too many innocent victims that have been caught by stray bullets

just because they were “in wrong place at the wrong time”.

       Firearms such as the ones seized from Defendant, in the possession of individuals that have

no training in the proper use of weapons, represent a serious risk to the life of many

citizens, particularly in cases such as in the instant case, where the defendant was carrying a

machine gun loaded with 19 rounds of 9mm caliber ammunition. The Court should consider the

particular violent crime rate in Puerto Rico and the fact that Defendant was carrying a

machine gun in a common area of a Public Housing Project; an area designed for children to

play. Furthermore, Defendant tried to flee from the agents and discard the firearm near the

park area where any child could have found it if the agents had not found it first.




                                                4
       Deterrence is crucial in this case. United States v. Flores-Machicote, 706 F3d. 16

(1st Cir. 2013) has been cited by the Court of Appeals in many of the weapons cases in which

upward variances have been sustained, based on the fact that the Commonwealth of Puerto Rico

has a high risk of criminal incidence which justifies increased penalties for firearm violations.

In Flores-Machicote, the first circuit held that deterrence is an important factor, and in that

sense the District Court may impose a variant sentence to deter similar conduct by other

individuals. Id at 22.   The circuit panel affirmed the District Court’s finding that the whole

island of Puerto Rico is a high crime area and deterrence of firearm violations may be sought

and achieved through variant sentences that significantly increase the guideline sentencing range

ordinarily established for those violations. Id at 23. Furthermore, in Flores-Machicote the circuit

explained, that a finding that deterrence of criminal conduct was warranted in light of a tendency

of impunity enjoyed by criminals who discern a safe-harbor in overly-lenient state courts. Id at

19.

       Defendant’s conduct in the instant case reflects the type of violent conduct for which

Flores-Machicote authorized upward variances in order to deter it. The basis for the finding

in Flores-Machicote is that violent individuals that have yet to graduate to firearm-assisted

violence need to be deterred before they pass that threshold.

       Higher sentences for gun-related offenses do have a deterrent effect. See U.S. v. Martinez,

184 F. Supp. 3d 1209, 1238 (D.N.M.), aff’d, 660 F. App'x 659 (10th Cir. 2016) (“[R]esearch

strongly indicates that increases in sentence length have at least some general deterrent effect—

especially for criminals facing shorter sentences. The Court has arrived at this conclusion on

multiple occasions, determining that the “severity of punishment continues to have some deterrent


                                                 5
effect—albeit less than it would were the universe of potential criminals an overall rational

bunch.” United States v. Courtney, 2014 WL 7472975, at *32 n. 13 (citing Daniel S. Nagin,

Deterrence: A Review of the Evidence by a Criminologist for Economists, 2013 Annual Rev.

Econ. 5:83, 86- *1239 88, 97-98 (2013)). See United States v. Luna–Jasso, 2015 WL 1006390, at

*15–18.”); David S. Abrams, Estimating the Deterrent Effect of Incarceration Using Sentencing

Enhancements, 4 Am. Econ. J.: Applied Econ. 32 (2012) (empirical study finding that increased

sentences for gun-related offenses decrease certain gun violence).

       The Government submits that the fact that Defendant was in possession of a machine gun

with an extended ammunition magazine, which clearly makes that case law applicable to the

instant case. “In short, machine guns are highly ‘dangerous and unusual weapons’ that are not

‘typically possessed by law-abiding citizens for lawful purposes.’” United States v. Henry, 688

F.3d 637, 640 (9th Cir. 2012), quoting District of Columbia v. Heller, 554 U.S. 570, 625, 627

(2008)).

       A machine gun—a weapon that poses an “immense danger.” See United States v. O’Brien,

560 U.S. 218, 230 (2010). The Ninth Circuit recently observed that “[s]hort of bombs, missiles,

and biochemicalagents, . . .[there are] few weapons that are more dangerous than machine guns.”

Henry, 688 F.3d at 641 (noting that “[a] modern machine gun can fire more than 1,000 rounds per

minute, allowing a shooter to kill dozens of people within a matter of seconds.”) There is simply

no conceivably legitimate purpose for Defendant’s possession of a machine gun. Defendant’s

proven ability to obtain such a dangerous weapon make him a danger to the community.




                                                6
       Moreover, the fact that Defendant was studying to become a paramedic makes his

possession of a machine gun even more troublesome. Paramedics are people trained in the field

of trying to save lives after a person sustains injuries such as a gunshot wound. Paramedics are

exposed in training to the seriousness of such an injury and are aware of the level of tragedy a
                                                7
firearm such as a machine gun can cause to one or more victims. There is no excuse for his

behavior in this case. Clearly, Defendant was living a double life. Defendant denied being the

owner of the machine gun in this case but admitted that on the day of the instant offense, he was

carrying the machine gun from his own mother’s house to a “safer location”. (PSR at page 5).

Thus, Defendant was not in the wrong place at the wrong time. Defendant was a knowing and

willing participant in a bigger offense. Defendant was at the very least aiding and abetting

someone else in having access to a machine gun for no legitimate purpose. Moreover, federal

agents found photographs of a great amount of firearms and marijuana in Defendant’s

cellphone.




       In this case, rehabilitation can be achieved through an imprisonment sentence of 24 months

that subjects Defendant to the serious consequences of possessing a machine gun but also allows
                                                8
him to receive proper counseling and training opportunities at the BOP. Thus, despite the evidence

to support a variant sentence in this case, the United States asks the Court to impose a sentence of

24 months of imprisonment, which falls within the applicable guideline range. In sum, a sentence

of 24 months of imprisonment will reflect the seriousness of the offense, promote respect for the

law, protect the public from further crimes by Defendant, and will adequately address the

issues of deterrence and punishment.


            RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 29th day of October, 2018.

                                              ROSA EMILIA RODRIGUEZ VELEZ
                                                   United States Attorney

                                                      s/Marie Christine Amy
                                                      Marie Christine Amy
                                                      Assistant U.S. Attorney
                                                      Torre Chardon, Suite 1201
                                                      350 Carlos Chardon St.
                                                      San Juan, P.R. 00918
                                                      Tel. (787) 766-5656
                                                      e-mail: marie.c.amy@usdoj.gov




                                                 9
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send notification of such filing to all CM/ECF participants.


                                                       s/Marie Christine Amy
                                                       Marie Christine Amy




                                                 10
